Citation Nr: 1714705	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-22 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a disability rating greater than 10 percent for impairment of the right femur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active duty in the United States Army from April 1964 to February 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

As originally developed, the Veteran's appeal included the additional issue of entitlement to service connection for tinnitus.  In a subsequent June 2014 rating decision the RO granted service connection for tinnitus.  He has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability and has provided no additional argument on this issue. Accordingly, consideration herein is limited to the remaining issues that the Veteran wishes to pursue.

In a subsequent March 2015 rating decision the RO granted service connection for right total knee replacement, degenerative arthritis of the right hip, right knee scar, and impairment of the right thigh, all as secondary to the service-connected right femur impairment.  The Veteran has not initiated appeals with respect to the initial ratings or effective dates assigned for these now service-connected disabilities and has provided no additional argument, therefore, these issues are not considered part of the current appeal.

However as discussed below, the Board finds that further development of the hearing loss and right femur claims is necessary, and remand is required.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran is seeking service connection for bilateral hearing loss, which he asserts had its onset during his military service.  Although the VA has conceded in-service noise exposure, (as that is the basis for the grant of service connection for tinnitus), the evidence currently of record is insufficient to decide this claim.  

1.  Hearing Loss

The record indicates that he was afforded a VA examination in February 2011.  The audiologist reviewed the file, including the history of noise exposure and concluded that the Veteran's current hearing impairment was less likely than not related to military noise exposure.  She seemed to rely primarily on the Veteran having normal hearing acuity during, and at discharge, from service as well as the Veteran's reported history of 28+ years of working in various noise environments including a shipyard, a warehouse, and a steel mill.  However, the Veteran's representative has challenged the adequacy of that VA examination on the basis that in-service audiograms showed a significant threshold shift in both ears, based on service pre-enlistment examination in April 1964 and service separation examination in February 1967.  See March 2017, Informal Hearing Presentation.  

Service treatment records show audiometric testing at entrance in April 1964 with the following puretone thresholds: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
X
-5
LEFT
-5
-5
-5
X
5

On reexamination several months later in November 1964 audiometric testing demonstrated the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
10
LEFT
0
0
5
X
15

Audiometric testing at separation in February 1967 demonstrated the following puretone thresholds:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
X
15
LEFT
10
10
0
X
15

When comparing the Veteran's enlistment audiological examination to his separation audiological exam, the results suggest a deterioration in hearing sensitivity due to threshold shifts at each level.  Given the failure of this VA audiologist to address the threshold shift that occurred during service between the Veteran's entrance and separation exams, his ultimate conclusion does not assist the Board or the Veteran in resolving this claim.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore an additional medical opinion is needed.

The Board notes that based on recent historical research of service audiometric practices, it is assumed that service department audiometric tests prior to January 1, 1967, were likely in American Standards Association (ASA) units.  For service department audiograms conducted after December 31, 1970, it is assumed the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) were used.  However, for service department audiograms conducted between January 1, 1967 and December 31, 1970, it is unclear whether the thresholds were recorded using ASA or ISO-ANSI units.  Therefore, the data should be considered under both standards.  

In this case while the 1964 audiometric tests are not clearly labelled as ASA-compliant, given that they are both dated prior to January 1, 1967, it is assumed that they reflect ASA standards.  In addition, since the February 1967 separation examination does not identify which standard was used, both ASA and ISO-ANSI must be considered.  Unfortunately the Board is unable to determine if the 2011 VA audiologist considered that two different standards for conducting audiometry testing may have been used and, if so, whether she converted any of the audiometry results to the same standard.  So on Remand the new examiner should convert any military audiograms in order to facilitate proper data comparison.


2.  Right Femur 

The Veteran is also seeking a higher disability rating for his service-connected right femur disability.  The record indicates that he was afforded a VA examination in April 2015.  However, during the pendency of the appeal, and since that VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Further, in another recent case, Southall-Norman, McDonald, 28 Vet. App. 346 (2016), the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  

Since the April 2015 VA examination report does not fully satisfy the requirements of Correia and Southall-Norman, a new examination is necessary to decide the claim.  VA must provide an examination that is adequate for rating purposes.  Barr supra.

As noted above, the Veteran has several right femur complications and the record reflects the subsequent grant of service connection for claims (not currently on appeal) for right total knee replacement, degenerative arthritis of the right hip, right knee scar, and impairment of the right thigh, all as secondary to the service-connected right femur impairment.  Each of these disabilities has been rated separately and the Veteran has not submitted a notice of disagreement with the disability evaluations assigned.  Therefore, those rating evaluations are not currently on appeal.  As such, the manifestation of any secondary condition has no bearing on the rating for the Veteran's right femur; to hold otherwise would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing, in part, that evaluations of the same manifestations under different diagnoses [or, diagnostic codes], is to be avoided).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  Then schedule the Veteran for a VA audiological examination.  The electronic claims file should be made available for review in connection with this examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  

The audiologist should provide an opinion as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater), that any hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The audiologist must presume that the Veteran was exposed to hazardous noise during service and consider the Veteran's 28-year post-service employment working in shipyards, warehouses, and the steel mill.  

In providing this opinion, the examiner should address the significance, if any, of the threshold shift in hearing levels between the entrance examination in April 1964 and the separation examination in February1967.  To the extent possible, he/she should indicate whether the standard most likely used to report the audiometry results in February 1967 used ASA or the ISO-ANSI.  If this cannot be determined, please explain why. 

If it is the audiologist's opinion that the hearing loss is the result of any other process not related to in-service noise exposure, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  He/she should comment on the likelihood that the Veteran's current hearing loss is due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment, or age-related issues.  

3.  Then schedule the Veteran for a VA examination of his service-connected right femur disability.  The electronic claims file should be made available for review in connection with this examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The examiner must utilize the appropriate DBQ.

The examiner should also provide findings (expressed in degrees, with standard ranges provided for comparison purposes) as to the range of motion of the right femur, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  If the examiner is unable to conduct this testing or concludes that such testing is unnecessary in this case, he or she should clearly explain why this is so for each test that is not performed.  Comparison to the left femur should be made if it is undamaged.

He/She should also report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the elbow is used repeatedly over a period of time.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should describe all pertinent symptomatology and findings associated with the Veteran's right femur impairment.  He/She should indicate whether there is malunion of the right femur;  fracture of the neck of the right femur with a false joint; or whether there is a nonunion from a fracture of the shaft or anatomical neck of the right femur with or without loose motion.  The examiner should also discuss the degree to which the Veteran's right femur disability would impair his ability to be employed.

4.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

